DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
forward wall
first door
second door
first lavatory
aft wall
standard unit
first latch
second latch
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
2.	The disclosure is objected to because of the following informalities: Terminology inconsistent between specification and claims. Examiner, at best, assumes the following terms are equal
“first door and second door” equal to “right door and left door”
“first lavatory unit and second lavatory unit” equal to “right-side lavatory and left-side lavatory”
“aft wall” equal to  “rear wall”
The following terminology is used interchangeably 
	“First latch and second latch” used interchangeably with “right-side latches and left-side latches”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20160039522 Koyama; Takashi et al.
3.	Regarding claim 1, Koyama teaches an aircraft lavatory complex (fig. 2), comprising: a forward wall (fig. , element 14) configured for facing a passenger cabin of an aircraft; a first door and a second door  set into the forward wall (fig. 5, element 34 doors), the first door adjacent to the second door (fig. 5, element 34 doors), the first door and the second door configured to open in opposing directions (fig. 5, element 34 doors); a first lavatory  unit accessible via the first door and a second lavatory unit accessible via the second door (fig. 4, element 34 doors); and a partition repositionable between a default position (fig. 4, element 38) and at least one deployed position (fig. 5, element 38), the partition configured for: separating the first lavatory unit and the second lavatory unit when in the default position (fig. 4, element 38); and enlarging one of the first lavatory unit and the second lavatory unit when in the deployed position(fig. 5, element 38).
4.	Regarding claim 7, Koyama teaches the aircraft lavatory complex of claim 1, wherein the partition is configured for enlarging the first lavatory unit by obscuring a portion of the second lavatory unit when in the deployed position (fig. 6).
5.	Regarding claim 8, Koyama teaches the aircraft lavatory complex of claim 7, wherein: the second lavatory unit comprises a toilet and a sink, and the partition is configured, when in the deployed position, to obscure the toilet but not the sink (fig. 6).
Koyama teaches the aircraft lavatory complex of claim 1, wherein the partition is held in the default position by a first latch and a second latch  coupling the partition to the lavatory complex (fig. 39 element 40, para 0074), the first latch configured to be operated from the first lavatory unit and the second latch configured to be operated from the second lavatory unit to reposition the partition between the default position and the deployed position.
6.	Regarding claim 10, Koyama teaches the aircraft lavatory complex of claim 1, wherein the partition is configured to be temporarily removed from the aircraft lavatory complex (fig. 31, element 38 moved outside of lavatory).
7.	Regarding claim 11, Koyama teaches a method for reconfiguring an aircraft lavatory complex for use by a passenger of reduced mobility (PRM), comprising: creating an entry space by accessing a first lavatory unit via a first door and a second lavatory unit via a second door (fig. 5, element 32A), the second lavatory unit directly adjacent to the first lavatory unit and separated from the first lavatory unit by a partition at least partially within the entry space (fig. 4, element 38); unlatching a first latch from the first lavatory unit (fig. 39 element 40), the first latch coupling the partition to the first lavatory unit fig. 39 element 40); unlatching a second latch from the second lavatory unit fig. 39 element 40, para 0074), the second latch coupling the partition to the second lavatory unit fig. 39 element 40, para 0074); and enlarging the first lavatory unit by repositioning the partition (abstract).
8.	Regarding claim 12, Koyama teaches the method of claim 11, wherein creating an entry space by accessing a first lavatory unit via a first door and a second lavatory unit via a second door (fig. 5, element 32A) includes: accessing the first lavatory unit by opening the first door in a first direction; and accessing the second lavatory unit by opening the second door in a second direction opposite the first direction (fig. 5, elements 34).
Koyama teaches the method of claim 11, wherein enlarging the first lavatory unit by repositioning the partition includes: enlarging the first lavatory unit by repositioning the partition to obscure a portion of the second lavatory unit (fig. 6).
Regarding claim 14, Koyama teaches the method of claim 13, wherein enlarging the first lavatory unit by repositioning the partition to obscure a portion of the second lavatory unit includes: repositioning the partition to obscure a toilet of the second lavatory unit (fig. 6).
10.	Regarding claim 15, Koyama teaches The method of claim 11, wherein: unlatching a first latch from the first lavatory unit fig. 39, element 40), the first latch coupling the partition to the first lavatory unit includes unlatching a first latch coupling the partition to a common floor (fig. 39, element 40), and unlatching a second latch from the second lavatory unit (para 0074-0075 latch on panel 3804 and panel 3802), the second latch coupling the partition to the second lavatory unit includes unlatching a second latch coupling the partition to the common floor (para 0074-0075 latch on panel 3804 and panel 3802).
11.	Regarding claim 16, Koyama teaches the method of claim 11, wherein enlarging the first lavatory unit by repositioning the partition includes: removing the partition from the aircraft lavatory complex (fig. 31, element 38 moved outside of lavatory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of PGPUB 20090261200 Saint James, Bruno.
12.	Regarding claim 2, Koyama teaches the aircraft lavatory complex of claim 1, but fails to teach wherein the lavatory complex is couplable to a galley structure of the aircraft, further comprising: an aft wall opposite the forward wall, the aft wall configured to face into the galley structure.
However Saint James teaches wherein the lavatory complex is couplable to a galley structure of the aircraft, further comprising (fig. 4, elements 48): an aft wall opposite the forward wall (see annotated fig. 4), the aft wall configured to face into the galley structure (fig. 4).
[AltContent: textbox (Aft wall)][AltContent: arrow]
    PNG
    media_image1.png
    878
    633
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lavatory complex taught by Koyama with the aft and forward walls taught by Saint James in order to optimize space (para 0006-0007).
13.	Regarding claim 5, Saint James as modified teaches the aircraft lavatory complex of claim 2, further comprising: at least one storage bay set into the aft wall, the storage bay configured to accept a standard unit container (fig. 4, element 16, para 0034 “carts 16 are of standard shape and size”).
14.	Regarding claim 6, Saint James as modified teaches the aircraft lavatory complex of claim 2, further comprising: at least one trolley bay set into the aft wall, the trolley bay configured to removably secure a trolley therewithin (fig. 4, element 16).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Saint James as applied to claims above, and further in view of USPGPUB 20160167784 Schliwa; Ralf et al.
Koyama as modified teaches the aircraft lavatory complex of claim 2, but fails to teach further comprising: at least one deployable workdeck coupled to the aft wall, the workdeck configured for deploying into a substantially horizontal position within the galley structure.
However Schliwa teaches further comprising: at least one deployable workdeck (fig. 3, element 30) coupled to the aft wall (fig. 2, element 2), the workdeck configured for deploying into a substantially horizontal position within the galley structure (fig. 2, element 30 is horizontal, facing monument equal to galley).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lavatory complex taught by Koyama with the workdeck taught by Schliwa in order to “be installed in the most compact space possible, and stowed in a space-saving manner on the wall when not in use.” (para 0009).
16.	Regarding claim 4, Schliwa as modified teaches the aircraft lavatory complex of claim 2, further comprising: at least one display unit set into the aft wall, the display unit including at least one of a video monitor, a flight attendant panel, and an inflight entertainment (IFE) unit (para 0009 screens/ IFE).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642